Citation Nr: 0433473	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, claimed as schizoaffective disorder.

(The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a low 
back disability is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1979.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), Boston, Massachusetts, 
regional office (RO).  In pertinent part, that rating 
decision found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
schizoaffective disorder.

The veteran provided testimony before the undersigned at a 
hearing in Boston, Massachusetts, in November 2003.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran submitted additional evidence directly to the Board.  
However, he waived initial consideration of this evidence by 
the RO.  See 38 C.F.R. § 20.1304, as amended by 69 Fed. Reg. 
53,807 (September 3, 2004).  The Board can, therefore, 
proceed to consider this evidence and issue a decision.


FINDINGS OF FACT

1.  An October 1998 rating decision found no basis to reopen 
a claim of service connection for a psychiatric disorder that 
had been denied by an October 1985 Board decision; the basis 
for the denials was that there was no competent evidence to 
demonstrate that the veteran's psychiatric disorder was 
incurred in or otherwise related to his period of active duty 
service; the veteran did not perfect a timely appeal of the 
October 1998 rating decision.

2.  The evidence received since the October 1998 rating 
decision is cumulative of evidence of record considered in 
that decision; the evidence received since October 1998 does 
not raise a reasonable possibility of substantiating the 
claim.



CONCLUSION OF LAW

The October 1998 rating decision is final; the veteran has 
not submitted new and material evidence since the October 
1998 rating decision denying his claim of entitlement to 
service connection for a psychiatric disorder, claimed as 
schizoaffective disorder, and thus the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156,  20.302(b), 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined VA's duty to assist, and provided an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, that notice was provided in August 2002, prior to the 
initial AOJ decision.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The August 2002 letter advised the veteran what information 
and evidence was needed to substantiate this claim.  He was 
advised the claim had been previously denied, and he was told 
the best types of evidence he could submit to reopen the 
claim. 

The Board notes that the veteran was not specifically advised 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA) in the August 2002 letter.  At the hearing before 
the undersigned in November 2003, the veteran and his 
representative were informed that the August 2002 letter was 
not as complete as it could have been.  The veteran and his 
representative agreed that the August 2002 letter and the 
June 2003 statement of the case (SOC), taken together, would 
be sufficient for VCAA compliance.  To the extent there is 
insufficient VCAA compliance, the veteran and his 
representative waived any further efforts on the part of VA 
to comply with the VCAA at the hearing, and no additional 
action will be taken.

The June 2003 SOC provided notice to the veteran of VA's 
regulation implementing the VCAA.  That regulation indicates 
the responsibilities of VA and a claimant with respect to 
developing the evidence needed to substantiate a claim.  

The 2002 letter and the regulation cited in the SOC 
specifically informed the veteran that it was his 
responsibility to support the claim with appropriate 
evidence.  Again, to the extent such notice was not explicit, 
the veteran and his representative waived additional efforts 
to comply with VCAA at the hearing.  

When considering the notification letters and the other 
documents described above, as a whole, the Board finds that 
the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  He was given ample time to respond 
to the 2002 letter.  He was also questioned at the hearing 
specifically about evidence relevant to his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, any error in not providing a single 
notice to the claimant covering all content requirements is 
harmless error, and, furthermore, any errors in terms of VCAA 
compliance were waived by the veteran and his representative.   

With a claim to reopen, such as this one, VA's responsibility 
extends to requesting evidence from any new source identified 
by the claimant, and if that evidence is then not new and 
material, the claim is not reopened, and VA's duties have 
been fulfilled.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2004).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required.  The Board is not aware of a basis for speculating 
that any other relevant VA or private treatment records exist 
that have not been obtained, and the veteran has not 
identified any evidence that he wanted VA to obtain and 
consider.  

Thus, the Board finds that VA has also satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  

Analysis

In a final October 1985 decision, the Board denied the 
veteran's claim for service connection for a psychiatric 
disorder.  The basis for the denial was that there was no 
competent evidence to demonstrate that the veteran's 
psychiatric disorder was incurred in or otherwise related to 
his period of active duty service, or that a psychosis was 
present during the first post-service year.  The veteran 
subsequently attempted to reopen his claim, and by a rating 
decision dated in December 1989, the RO found that the claim 
remained denied.   The veteran again subsequently attempted 
to reopen his claim, and by a rating decision dated in 
October 1998, the RO again found that the claim remained 
denied.  The veteran filed a notice of disagreement to the 
1998 decision.  However, after receiving a statement of the 
case in June 1999, he did not perfect his appeal.  The next 
correspondence received from him was in December 2000.  
Therefore, the October 1998 rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

Since the October 1998 rating decision is final, the 
veteran's current claim of service connection for a 
psychiatric disorder, claimed as schizoaffective disorder, 
may be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 
C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).  

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2004).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to 1998 is presumed credible 
for the purposes of reopening a claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  Psychoses, when manifest to a degree of 10 
percent or more within one year after the veteran's military 
service ended, may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

When the claim was denied in October 1998, the evidence of 
record consisted of:  service medical records showing a 
report of tension, but no psychiatric complaints during 
service; the service separation examination dated in April 
1979 which showed no clinical evidence of psychiatric 
abnormality; VA treatment records dated in August 1981 
showing symptoms of a thought disorder that might be 
emerging; VA hospitalization report dated in August and 
September 1981 showing a diagnosis of acute paranoid 
psychosis in partial remission; VA hospitalization records 
dated in 1982, 1983, 1984, and 1989, showing diagnoses of 
disorganized-type schizophrenia, schizophreniform disorder, 
chronic schizoaffective disorder, and paranoid-type 
schizophrenic disorder; statements from the veteran's parents 
and uncle attesting to their noticing emotional or 
personality changes in the veteran during his period of 
service. 

The October 1998 rating decision found that the veteran's 
current psychiatric disorder(s) were not shown during 
service, did not have their onset during the first post-
service year, and had not been attributed to his period of 
service by competent evidence.  Accordingly, the veteran's 
claim for service connection for a psychiatric disorder, 
claimed as schizoaffective disorder, was denied, and the 
veteran was provided a copy of the rating decision.  To be 
new and material, the evidence submitted since 1998 would 
have to objectively show that the veteran had a psychiatric 
disorder during service or within the first post-service 
year, or that his current psychiatric disorder(s) were 
medically attributed to his period of service.

Much of the evidence submitted by the veteran to VA in 
October 2002 is either duplicative or cumulative.  The copies 
of service medical records were documents previously 
considered.  Records concerning VA hospitalization in 1981 
were previously considered.  The EEG report from Holyoke 
dated in September 1981 appears to be new.  A previous EEG 
report from that facility dated in November 1981 had been 
received in July 1984.  However, the September 1981 EEG 
report is cumulative.  The fact that the veteran was 
hospitalized at that time, and the complaints/findings shown 
in that report, were facts all established by other evidence 
previously considered.

VA has also received since 1998 some records from Northampton 
State Hospital indicating that the veteran was treated there 
in 1989 for a psychiatric disorder.  These records do not 
demonstrate any objective evidence of inservice onset of the 
current psychiatric disorder(s).  No medical nexus opinion is 
offered supporting an inservice etiology for current 
psychiatric disability.  The record previously contained 
medical records showing psychiatric treatment in 1989 and for 
several years before, thus the new evidence does not 
establish any relevant fact that was not previously 
considered.  These records also show a history of prior 
hospitalizations, and that history is consistent with that 
shown in evidence previously considered.

The veteran has submitted his own statements and those of his 
parents to the effect that the psychiatric pathology began 
during service.  However, these contentions are essentially 
duplicative of written arguments that were considered by the 
rating board in its 1998 denial which found that they were 
not supported by the objective evidence of record.  Hence, 
such contentions are not new.

Although the veteran is certainly competent to report 
experiencing symptoms, his allegations and those of his 
parents are essentially repetitive and not so significant 
that the claim must be reopened and readjudicated.  Neither 
the veteran nor his parents possess medical expertise, and 
they are, therefore, not competent to render an opinion on a 
matter involving medical knowledge, such as diagnosis or 
causation.  Where, as here, the determinative issue is one of 
medical diagnosis or causation, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

Nothing has changed from a medical or factual standpoint 
since the 1998 denial of reopening of this claim, or, for 
that matter, the 1985 denial of this claim on the merits.  
The veteran has offered no new arguments in his attempt to 
reopen.  There is a complete lack of medical evidence to 
indicate a relationship between the veteran's post-service 
diagnosis of various psychiatric disorders and his period of 
service.  There was no medical evidence in 1985 when the 
Board considered this case on the merits indicating that a 
psychiatric disorder was somehow related to or aggravated by 
the veteran's military service, or that it was manifested 
within the first year after service, and there remains a lack 
of such evidence.  The circumstances of this case are similar 
to those referenced in Paller v. Principi, 3 Vet. App. 535 
(1992).  The point has been reached in this case "where it 
can be said that, all things being equal, the evidence being 
proffered has been fairly considered and that further 
rearticulation of already corroborated evidence is, indeed, 
cumulative."  Paller, 3 Vet. App. at 538.  

Accordingly, the Board finds that the evidence received 
subsequent to October 1998 is not new and material and does 
not serve to reopen the claim for service connection for a 
psychiatric disorder.  Until the veteran meets his threshold 
burden of submitting new and material evidence in order to 
reopen his claim, the benefit of the doubt doctrine does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a psychiatric disorder, 
claimed as schizoaffective disorder, that benefit is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



